By the Court.

This action is conceived on mistaken principles. The present plaintiff had no interest in the agreement made between the defendant and Flagg. He had no right to the custody or use of the cattle, after they were attached. He held them merely by the indulgence, and at the pleasure, of the officer, or Flagg, who can be considered, in this transaction, in no other character than as the servant of the officer. Flagg could have maintained no action for the cattle in his own name ; but he might lawfully, at any time, have taken them out of Bond's possession, notwithstanding any contract between himself and the officer. So might the officer, although he had made a return of the writ. The special property remained in him, and he had a complete right to the possession ; and his exercising that right was no injury to Bond.

Plaintiff nonsuit.